Citation Nr: 1201279	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Glenn C. Ward, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran testified at a hearing at the Wilmington, Delaware RO.  In December 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.

The Board notes that the Veteran's April 2007 Decision Review Officer (DRO) hearing was not transcribed completely as the second tape was entirely inaudible.  The Veteran and his (former) attorney were notified of such in a May 2007 letter from the RO.  The Veteran did not respond but elected a Board hearing in his June 2008 VA Form 9.  

In June 2009, the Board reopened and denied the claim for entitlement to service connection for PTSD.  In July 2011, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the portion of the appeal denying service connection for PTSD to the Board.  The Court did not set aside the portions of the June 2009 Board decision that reopened the claims for service connection for hepatitis C, chloracne and PTSD, or that remanded the claims for service connection for hepatitis C and chloracne.  The later claims have not yet been returned to the Board from the RO and will be addressed, if necessary, when they return to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

The Veteran claims that he has PTSD due to being subjected to enemy attacks while stationed at Camp Bearcat in Vietnam during July 1969.  He submitted a stressor statement dated in August 2004 which indicates that he witnessed artillery fire and the base where he was stationed was attacked.  Service personnel records indicate that the Veteran served in Vietnam from May 1969 to December 1969.  

The Veteran has testified that he was stationed at Bearcat, that it was a large base, that he had heard "kabooms" on the other side of the base, was on guard duty many times, that one time others soldiers in bunkers started shooting and that he was not sure whether anyone was firing back at them, that a plane had shot with a barrage of fire right before it got to the edge of the base in July 1969, and seeing helicopters firing at something in the distance.  

The Board notes that the Veteran has submitted an article from the internet entitled "Bearcat Detachment".  The material further indicates that it is from the 720th Military Police Battalion Reunion Association.  Also, it is indicated that if anyone would like to contribute information or personal stories, they should e-mail the material to the website creator.  The article indicates that in July 1969, Bearcat Base Camp was a favorite target of enemy harassment which occurred on a daily basis.  Most of the incoming enemy fire was reportedly in the form of mortars and rockets with the occasional ground probes of the perimeter defenses by the local Viet Cong.

A copy of an email from a man who reports to have been present at Bearcat in 1969 includes a scanned image of what is reportedly a diary from that time frame.  The diary indicates that on July 21, a plane provided close air support for the base and fired miniguns just outside the defensive berms.  

Given the above, the Board finds that this case must be remanded to determine if the Veteran has PTSD or any other acquired psychiatric disorder as a result of his service.  On remand, the Veteran should be afforded a VA psychiatric examination.  Specific instructions to the examiner are detailed below.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

By way of background, the Veteran's induction examination dated in March 1968 does not indicate any type of psychiatric disorder.  Service treatment records indicate that the Veteran was referred for a psychiatric examination due to his explosive emotional outbursts during November 1969.  The psychiatric examiner indicated that the Veteran was a very angry, immature young man who could talk of little else than getting out of the Army.  The examiner also indicated that there was no evidence of a psychiatric illness.  

Service personnel records also indicate that the Veteran was recommended for discharge during December 1969 due to his attitude, behavior and immaturity.  His company commander indicated that he had no close friends, antagonized people with his attitude and did not carry his share of the work load.  Additionally, the company commander indicated that the Veteran was surly, sarcastic and antagonistic in his dealings with Non-Commissioned Officers (NCOs) and Officers.  The Battalion Executive Officer (Ex-O) wrote a statement indicating that the Veteran was extremely immature and unwilling to accept responsibility for his actions.  The Ex-O also indicated that the Veteran had made irrational statements about his own inability to control himself when confronted by a person in authority who he did not agree with.  

The Veteran was given an examination by a psychiatrist during December 1969.  The psychiatrist indicated that the Veteran was completely unmotivated for further military duty and he was angry at military personnel and focused all blame on the Army.  The psychiatrist indicated that the Veteran was fully oriented with a slightly defiant mood, had an appropriate affect and no evidence of a thought disorder, psychosis or neurosis.  The Veteran was diagnosed with a passive aggressive personality disorder, chronic, moderate, manifested by difficulty with authority and immature personality which existed prior to service.  The Veteran's separation examination dated in December 1969 does not indicate any type of psychiatric condition.  

The Board notes that a February 1974 treatment note from the Veteran's occupational records at DuPont noted the Veteran was possibly schizoid or schizophrenic.

VA records indicate that the Veteran was initially diagnosed with PTSD in the context of a November 1993 VA mental disorder examination.  The Veteran indicated at that time that he had served at Bear Cat and Long Binh.  The Veteran indicated that he spent most of his time on guard duty but that he did not have any combat experience.  He did indicate that he remembered people going out and not coming back.  The Veteran was diagnosed with PTSD, chronic, mild and major depression, recurrent.  

The Veteran was afforded an additional VA examination during September 2004.  The examiner indicated that the Veteran had Axis I diagnoses of dysthymia, panic disorder without agoraphobia, alcohol abuse in remission, and nicotine dependence.  The examiner indicated that the Veteran did not meet the PTSD criteria found in the DSM-IV, and that although he had to deal with some difficult situations while in Vietnam, none of these qualified as traumatic.  In this regard, the Board notes that the Veteran indicated his stressors as having interpersonal problems with other soldiers who were jealous of him and having a prostitute come into his room.  The Veteran was additionally afforded a social survey, which indicated a diagnosis of rule-out PTSD.  

The Veteran's treating VA psychiatrist indicated in an April 2004 treatment note that the Veteran had been treated for PTSD since at least 1995.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Wilmington, Delaware dating since April 2008.

2.  After the above has been completed and the records associated with the claims file to the extent possible, the Veteran should be afforded a VA PTSD/Mental Disorders examination by a VA psychiatrist or psychologist.  All indicated tests and studies are to be performed.  The claims file must be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and examining the Veteran, the examiner is asked to provide a medical opinion as to whether the Veteran has PTSD as a result of being stationed at a base that was attacked by small arms fire, rockets, and mortars.  The examiner is also asked to address whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed mental disorder began during or as a result of the Veteran's service.  The opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

